Citation Nr: 1115671	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to January 1972, and died in June 2008.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska, denying the claim currently on appeal.  


FINDINGS OF FACT

1.  The Veteran died in June 2008.  

2.  The immediate cause of the Veteran's death was cardiopulmonary arrest, due to or as a consequence of, dysrhythmia - ventricular fibrillation.  

3.  The Veteran was not service-connected for any disability at the time of his death.  

4.  A service-connected disability did not cause, or significantly contribute to, the cause of the Veteran's death.  


CONCLUSION OF LAW

A service-connected disability did not cause death or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  

In August 2008, notice was sent to the appellant that partially complied with the requirements of Hupp.  The letter informed the appellant of what was required to support a claim for benefits, to include both claims already service-connected and claims not yet service-connected.  While the appellant was not provided with the remaining notice until after the initial adjudication of the claim in a May 2009 letter, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records.  Copies of private treatment records have also been obtained and incorporated into the claims file, as well as a copy of the Veteran's death certificate.  VA opinions were also provided in November 2008 and October 2009.  Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  The Merits of the Claim

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  Specifically, she has argued that the Veteran suffered from diabetes mellitus as a result of military service and that this condition contributed to his death.  However, as outlined below, the preponderance of the evidence of record demonstrates that a service-connected disease or injury did not cause, or contribute substantially or materially, to the Veteran's death.  As such, service connection is not warranted.  

Relevant Laws and Regulations

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).

For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2010).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2010).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2010).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2010).

Facts and Analysis

At the time of his death, the Veteran was not service-connected for any disability, to include a cardiac condition.  The appellant has asserted that the Veteran suffered from diabetes mellitus as a result of his military service, and that this disability contributed to his death.  Diabetes mellitus, type II, is a disease that has been found to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The Veteran's DD-214 confirms that he served in Vietnam during his active military service.  A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  However, as will be discussed below, it is not clear from the evidence of record whether the Veteran had a confirmed diagnosis of diabetes mellitus at the time of his death.  

The Veteran died in June 2008.  The death certificate indicates that the cause of death was cardiopulmonary arrest due to dysrhythmia - ventricular fibrillation.  According to a May 2008 treatment record from the Nebraska Heart Institute, the Veteran was seen with transient ischemic attack symptoms, intermittent fevers, and a history of bioprosthetic aortic valve.  Upon discharge, multiple diagnoses were noted, but a history of diabetes mellitus was not indicated.  Another May 2008 record from this hospital specifically noted that the Veteran did not suffer from diabetes.  In June 2008, the Veteran was again treated at this hospital.  It was noted that the Veteran had continued to run a fever since his previous discharge of May 2008.  The record demonstrates that the Veteran collapsed at his private physician's office that day with cardiac arrest and was taken to this hospital upon resuscitation.  The Veteran subsequently suffered from recurrent ventricular tachycardia on multiple occasions, and after all methods of resuscitation were exhausted, the Veteran was pronounced dead.  None of these records list a diagnosis of diabetes mellitus or suggest that diabetes mellitus was a contributing factor to the Veteran's condition.  

It is also unclear from earlier treatment records whether the Veteran had a confirmed diagnosis of diabetes mellitus.  According to a March 2002 private treatment record, the Veteran had slightly elevated blood sugar.  A March 2007 hospitalization dismissal report also noted that the Veteran should follow up with his blood sugars and a urinalysis from February 2008 revealed elevated glucose levels.  However, none of these records assigned a formal diagnosis of diabetes mellitus.  

To the contrary, a private treatment record from August 2006 notes that the Veteran had a past history of diabetes mellitus.  A March 2007 private treatment record also noted that the Veteran's diabetes was tightly controlled.  Finally, a July 2008 letter from a private physician with the initials T.D.B. indicates that the Veteran was a patient of his for the past 25 years and that he suffered from diabetes mellitus, type II.  Therefore, there is also evidence to suggest that the Veteran did have a diagnosis of diabetes mellitus.  

In light of the contradictory evidence of record, the claims file was referred to a VA examiner in November 2008 for an opinion.  The examiner concluded that a review of the Veteran's claims file revealed that diabetes was never specifically diagnosed, but rather, hyperglycemia.  The examiner offered an additional opinion in October 2009, that while hyperglycemia was mentioned, the Veteran's treatment records did not reflect a confirmed diagnosis of diabetes mellitus as this was never specifically diagnosed or treated.  As such, it does not appear that the Veteran suffered from a confirmed diagnosis of diabetes mellitus at the time of his death.  

Regardless of whether the Veteran actually suffered from diabetes mellitus, however, the preponderance of the evidence of record demonstrates that this was not a contributory cause to the Veteran's death.  The VA examiner concluded in November 2008, that the Veteran's death was not related to diabetes or diabetes complications.  The examiner noted that the cause of death was listed as cardiopulmonary arrest and dysrhythmia/ventricular fibrillation.  The examiner noted that the Veteran's service treatment records revealed no entries of significance pertaining to any cardiac related issues or complaints, and that it did not appear that any of the medical issues leading up to the Veteran's death were caused by or aggravated by diabetes.  The examiner indicated that when one reviewed the final notes of record just prior to the Veteran's death, it was easily seen that diabetes was not a contributing factor.  Rather, his other medical issues were the main cause of death.  

The above VA examiner provided an additional opinion in October 2009.  The examiner noted that while there was no clear indication that the Veteran was specifically diagnosed with diabetes mellitus, there was evidence of hyperglycemia in the past, including an incident in 2007 where he was given insulin due to elevated blood sugar.  However, the examiner explained that this alone did not demonstrate that the Veteran suffered from diabetes, since it was quite common due to underlying medical conditions that a patient would have elevated blood sugar.  In addition, the examiner indicated that while diabetes could play into certain multiple underlying medical issues, it was not a major contributing factor to these conditions.  The examiner opined that if diabetes were a significant contributing factor, one would expect there to be extensive documentation about diabetes and treatment thereof in the medical record over many years, which was not the case.  

The preponderance of the above evidence demonstrates that the appellant is not entitled to service connection for the cause of the Veteran's death.  The evidence demonstrates that the Veteran died in June 2008 due to cardiopulmonary arrest due to dysrhythmia - ventricular fibrillation.  Hospital records from the time of the Veteran's death do not suggest in any way that diabetes mellitus was a contributing factor.  In fact, a record from May 2008 specifically noted that the Veteran did not suffer from diabetes mellitus.  Finally, the VA examiner of record opined that the Veteran did not have a confirmed diagnosis of diabetes mellitus, and that even if he did, it was not related to the Veteran's death.  As such, the preponderance of the evidence of record demonstrates that the appellant is not entitled to service connection for the cause of the Veteran's death. 

In reaching the above conclusion, the Board has considered the opinion submitted by Dr. B dated July 2008.  According to Dr. B, the Veteran had diabetes mellitus and "within reasonable medical evidence it did contribute to his death."  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Dr. B failed to discuss the fact that medical records from the time of the Veteran's death made no mention of diabetes mellitus, and in fact, indicated that he did not suffer from this disability in May 2008.  He also failed to provide any other discussion or rationale in support of his conclusion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, this opinion is of no probative value.  

Finally, the Board recognizes that the appellant believes the Veteran died as a result of diabetes mellitus that was incurred as a result of active military service.  However, the record contains no evidence to suggest that the appellant is competent to offer such a complex medical opinion.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  While the appellant may be competent to state that she learned of her husband's diagnosis during his life, she is not competent to relate this condition to the cause of the Veteran's death.  Rather, the competent medical evidence of record suggests that diabetes mellitus was not a contributing factor.  As such, the appellant's testimony does not demonstrate that the Veteran's death was related to a service-connected disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


